Exhibit 10.1

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

This First Amendment to Employment Agreement (the “First Amendment”) amends the
Employment Agreement by and between Bio-Techne Corporation (formerly Techne
Corporation), a Minnesota corporation (“Bio-Techne”), and Charles Kummeth
(“Employee”). This First Amendment is effective as of January 30, 2015
(“Effective Date”).

 

RECITALS

 

 

WHEREAS, the Parties have entered into an Employment Agreement effective April
1, 2013 (the "Existing Agreement"); and

 

WHEREAS, the Parties desire to amend the Existing Agreement to clarify the
definition of CIC Severance Payment in the Existing Agreement and to allow for
recoupment of incentive compensation in accordance with applicable laws or
company policies.

 

NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

 

1.     Definitions. Capitalized terms used and not defined in this Amendment
have the respective meanings assigned to them in the Existing Agreement.

 

2.     Amendments to the Existing Agreement. As of the Effective Date (defined
above), the Existing Agreement is hereby amended or modified as follows:

 

(a)     Section 3.4 of the Existing Agreement is hereby amended by:

 

(i)     deleting the first sentence of that Section; and

 

(ii)     inserting as a new first sentence the following:

 

“If there is a Change in Control, as defined below, and Executive's employment
is terminated upon consummation of such Change in Control or within one (1) year
thereafter, Executive will be paid an amount equal to two (2) years of his
then-current base annual salary plus the pro-rated value of any incentive
compensation earned through the date of such termination pursuant to Section 2.3
above and the automatic acceleration of any vesting requirements of the equity
grants awarded to Employee by Bio-Techne during his employment (hereinafter
referred to as the "CIC Severance Payment"); provided, however, that Executive
shall be entitled to the CIC Severance Payment set forth in this Section 3.4
only if he executes, does not rescind, and fully complies with a release
agreement in a form supplied by Techne, which will include, but not be limited
to, a comprehensive release of claims against Techne and its directors,
officers, employees and all related parties, in their official and individual
capacities; provided, however, that the release will not include amounts owed
under any deferred compensation program or any worker's compensation claims.

 

 
 

--------------------------------------------------------------------------------

 

 

(b)     A new Section 2.7 is added to the Existing Agreement as follows:

 

“Recoupment. The incentive compensation payable to Employee pursuant to Sections
2.2, 2.3 and 2.5 hereof shall be subject to reduction, cancellation, forfeiture
or recoupment as and to the extent required by the applicable provisions of any
law (including without limitation Section 10D of the Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder),
government regulation or stock exchange listing requirement, or clawback policy
or provision implemented by Bio-Techne pursuant to such law, regulation or
listing requirement.”

 

3.     Except as expressly provided in this First Amendment, all of the terms
and provisions of the Existing Agreement are and will remain in full force and
effect and are hereby ratified and confirmed by the Parties.

 

 

THE PARTIES HAVE executed this Agreement in the manner appropriate to each as of
the dates set forth below.

 

BIO-TECHNE CORPORATION

 

 

 

By

 

//James Hippel//

 

January 30, 2015

Authorized Signatory

Date

                             

EMPLOYEE

                          //Charles Kummeth//  

January 30, 2015

Charles Kummeth

Date